           Case 3:18-cv-04954-CRB Document 175 Filed 01/19/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
 9
10                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
11
                                  SAN FRANCISCO DIVISION
12
     ELIZABETH A. BALLY, Individually and On    Case No. 3:18-cv-04954-CRB
13   Behalf Of All Others Similarly Situated,
14                                              [PROPOSED] ORDER GRANTING
                        Plaintiff,
          v.                                    PLAINTIFF’S ADMINISTRATIVE
15
                                                MOTION TO FILE UNDER SEAL
16   STATE FARM LIFE INSURANCE                  EXHIBIT TO REPLY IN SUPPORT OF
     COMPANY,                                   MOTION FOR PARTIAL SUMMARY
17                                              JUDGMENT
18                      Defendant.
                                                [Pursuant to Civil L.R. 7-11 and 79-5]
19
20
21
22
23
24
25
26
27
28



           [PROPOSED] ORDER GRANTING MOTION FOR LEAVE TO FILE UNDER SEAL
                               Case No. 3:18-cv-04954-CRB
             Case 3:18-cv-04954-CRB Document 175 Filed 01/19/21 Page 2 of 2




 1          For good cause shown, the Court hereby GRANTS Plaintiff’s Administrative Motion to File
 2   Under Seal Exhibit to Reply in Support of Motion for Partial Summary Judgment. Accordingly, Exhibit
 3   1 to the Declaration of Norman E. Siegel shall remain under seal.
 4
 5          IT IS SO ORDERED.
 6
 7
 8           January 19, 2021
     DATED: _____________________                __________________________________________
 9                                               THE HONORABLE CHARLES R. BREYER

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              1
             [PROPOSED] ORDER GRANTING MOTION FOR LEAVE TO FILE UNDER SEAL
                                 Case No. 3:18-cv-04954-CRB
